DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 16, 17, 19 and 21-39 are pending in this Office Action.
Claims 16, 17 and 19 have been amended.
Claims 1-15, 18 and 20 have been canceled.
Claims 21-39 are new.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on August 26, 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Campos et al. (US 2019/0229974 A1 supported by provisional 62/620,615 filed 01/23/2018; citations are to provisional) in view of Kim et al. (US 2018/0213452 A1) and Meylan et al. (2018/0146408).

In regards to claim 16, Campos teaches a method of operating a content distribution network, the method comprising:
delivering waveforms via at least a radio frequency medium of the content distribution network to a first node disposed at a premises (content distribution network is interpreted as cable network including hybrid fiber coax (HFC) as described in paragraph [0023]; and for transmitting waveforms over the cable network see Fig. 1 on page 5 “Hub” transmitting to “CPE” and paragraph [0006], “a single protocol is utilized throughout the entirety of the communication path with optionally only minor adjustments to accommodate the media employed” and paragraph [0024], “In one embodiment of the contemplated invention, the devices in the network can be relatively "dumb" devices that just to transmit from Base Band (BB) to a proper modulation order to the next device or medium”; and see Fig. 2 on Page 6 shows an FDD Frame embodiment which is a type of OFDM);
enabling a first wireless communication session between a wireless user device and the first node, the first wireless communication session enabling delivery of the waveforms to the wireless user device (see Fig. 1 on page 5 “CPE” which is shown to wirelessly connected to the UE in accordance with the multi-medium network; and for transmitting/receiving specifically see paragraph [0012] with regards to scheduling for UE devices including Fig. 2 on page 6 showing downlink and uplink resources with regards to a UE);
delivering the waveforms via the at least radio frequency medium of the content distribution network to a second node disposed external to the premises (see citations above for “Hub” transmissions to “CPE” where Fig. 1 on page 5 additionally shows “Hub” transmitting to “TAP” which is shown to be wirelessly connected to UE in accordance with the multi-medium network).
While Campos discloses delivering waveforms to a first node and a second node, Campos does not specifically disclose determining a condition necessitating handover of the wireless user device from the first node; causing creation of a wireless connection between the wireless user device and the second node; causing handover of the first wireless communications session from the first node to the second node; and continuing operation of the first wireless communications session via the wireless connection between the wireless user device and the second node.
Kim teaches determining a condition necessitating handover of the wireless user device from the first node (for being connected to first node see Fig. 4FA “Phase 0 (4f-05)” “UE is connected to cell 1” as described in paragraph [0559], and for determining a condition necessitating handover from first node see Fig. 4FA “Phase 1 (4f-20)” “eCA is configured” as described in paragraph [0560], “If it is determined that the gNB satisfies a specific condition and the eCA for the handover is required, the eCA is set in Phase 1 stage (at 4f-20)”); 
causing creation of a wireless connection between the wireless user device and the second node (See Fig. 4FA “Phase 2 (4f-35)” “PCell/PUCCH SCell change” where UE is now connected to both Cell1 and Cell2 as described in paragraph [0561], “… and in this case, Phase 2 is set to change the roles of the PCell (Cell1) and the PUCCH SCell (Cell3) each other (4f-35). In the above-described stage, the existing bearer setup is not changed, but only the roles of the PCell and PUCCH SCell are changed with each other”); 
causing handover of the first wireless communications session from the first node to the second node; and continuing operation of the first wireless communications session via the wireless connection between the wireless user device and the second node (see Fig. 4FA “Phase 3 (4f-50)” “eCA is released” to complete handover where UE is only connected to second cell for communication as described in paragraph [0562], “If the gNB receives an event related to the release of the eCA of the source cell from a measurement report value of the UE, e.g., if the signal strength from the source cell is reduced below the set threshold value, Phase 3 is set to release the eCA (at 4f-50)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to create the invention of Campos which teaches delivering waveforms to a first node and a second node to further include determining a condition necessitating handover, causing creation of a wireless connection to the second node and causing handover to the second node such as taught by Kim in order that “One NR gNB 4d-10 generally controls a plurality of cells, and is composed of a central unit (CU) generalizing control and signaling and a distributed unit (DU) taking charge of signal transmission/reception” (see paragraph [0543]) and “During the handover in the existing LTE, time interruption occurs while the random access procedure to the target eNB 4e-03, and zero mobility interruption time for removing the time interruption is a requirement in the NR. The handover in the existing LTE is classified into type 1 handover, and the present disclosure compares the type 1 handover with a proposed method (e.g., type 2 handover)” (see paragraph [0549]).
Campos does not explicitly teach the first node comprising a local area network (WLAN)-compliant node operated by a first entity, the first entity comprising at least one of: (i) multiple systems operator (MSO), or (ii) Internet service provider (ISP), the second node comprising a 3GPP (Third Generation Partnership Project)-compliant node configured to operate within an unlicensed spectrum and operated by a second entity that is separate from the first entity, the second entity comprising a managed network operator (MNO), and the continuing of the operation of the first wireless communication session via the wireless connection between the user device and the second node comprising continuing the operation of the first wireless communications session from the WLAN-compliant node to the 3GPP-compliant node configured to operate within the unlicensed spectrum.
However, Meylan teaches that the first node comprising a local area network (WLAN)-compliant node operated by a first entity, the first entity comprising at least one of: (i) multiple systems operator (MSO), or (ii) Internet service provider (ISP) (“The wireless communication system 300 may include … an WLAN access point 335” – See [0085]; “the signaling may influence which of the networks a UE (e.g., a UE that is capable of operating over both the cellular RAT over the first unlicensed radio frequency spectrum band and the WLAN RAT over the second unlicensed radio frequency spectrum band) selects for establishment of services (e.g., a gateway connection associated with an APN, such as an Internet packet data network (PDN)” – See [0117]; See also Fig. 3; The first node is WLAN access point 335 which is comprised of an Internet PDN/service provider),
the second node comprising a 3GPP (Third Generation Partnership Project)-compliant node configured to operate within an unlicensed spectrum and operated by a second entity that is separate from the first entity, the second entity comprising a managed network operator (MNO) (“The term “cell” is a 3GPP term that can be used to describe a base station, a carrier or component carrier associated with a base station, or a coverage area (e.g., sector, etc.) of a carrier or base station, depending on context” – See [0062]; “The wireless communication system 300 may include a base station 305” – See [0085]; “The base station 305 may support a cellular RAT over an unlicensed radio frequency spectrum band” – See [0086]; “a MNO may configure its network to support concurrent communication based at least in part on a cellular RAT over a first unlicensed radio frequency spectrum band” – See [0116]; The second node is a 3GPP-compliant base station (e.g., LTE eNB, 5G gNB, etc.) operated by a MNO),
the continuing of the operation of the first wireless communication session via the wireless connection between the user device and the second node comprising continuing the operation of the first wireless communications session from the WLAN-compliant node to the 3GPP-compliant node configured to operate within the unlicensed spectrum (“selecting the cellular RAT over the WLAN RAT based at least in part on the determined availability of the cellular RAT and the determined lower priority of the WLAN” – See [0012]; “The base station 305 may support a cellular RAT over an unlicensed radio frequency spectrum band” – See [0086]; The session continues over the cellular RAT/3GPP-compliant node operating in the unlicensed spectrum).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Campos such that the first node comprises a local area network (WLAN)-compliant node operated by a first entity, the first entity comprising at least one of: (i) multiple systems operator (MSO), or (ii) Internet service provider (ISP), the second node comprises a 3GPP (Third Generation Partnership Project)-compliant node configured to operate within an unlicensed spectrum and operated by a second entity that is separate from the first entity, the second entity comprising a managed network operator (MNO), and the continuing of the operation of the first wireless communication session via the wireless connection between the user device and the second node comprises continuing the operation of the first wireless communications session from the WLAN-compliant node to the 3GPP-compliant node configured to operate within the unlicensed spectrum.  Motivation for doing so would be to provide enhanced data transmission capacity and to enable a RAT having higher priority to be selected when multiple different RATs are available (See Meylan, [0005] and [0105]).

In regards to claim 17, the modified Campos teaches the method of Claim 16, further comprising selecting the second node from a plurality of candidate nodes, the selecting at least based on at least one of (i) spatial or physical location relative to the premises, or (ii) topological location within the content distribution network (see claim 16 and [Campos] Fig. 1 on page 5 where premises is interpreted as the house where the “CPE” or consumer premises equipment resides, and the second “Tap” of “Hub” node is “selected” based on the location of the UE being outside the premises and as shown topologically close to the “Tap” or “Hub” node; and see device mobility with respect to scheduler in paragraph [0020], “Data that may be collected by the sensing procedure and utilized by the scheduler include, but not limited to characterizing all the channels, links, and elements in the communication path, for example, data associated with channel noise, device mobility, number of neighboring devices, device battery status”).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Campos et al. in view of Kim et al. and Meylan et al. and further in view of Kronestedt et al. (WO 2015/147707 A1)

In regards to claim 19, the modified Campos teaches the method of Claim 16.  Campos does not explicitly teach that the causing of the handover of the first wireless communications session from the first node to the second node comprises utilizing an IE (information element) indicting whether overlapping cellular data network coverage exists between the first node and the second node.
However, Kronestedt teaches that the causing of the handover of the first wireless communications session from the first node to the second node comprises utilizing an IE (information element) indicting whether overlapping cellular data network coverage exists between the first node and the second node (See Kronestedt, p. 11, lines 20-26, “Thus, another action 304 illustrates that the network node determines information about whether the at least one neighboring base station provides a radio coverage which overlaps the radio coverage of the first base station based on whether the obtained measurements satisfy the predefined overlap condition. As mentioned above, this information may comprise a simple indication of whether the first base station's coverage area is overlapped or not, and may also comprise a more detailed percentage or probability of overlap” and p. 12, lines 28-29, “it may be possible to let one or more wireless devices make a handover from the overlapping base station to the first base station or vice versa”, wherein handover is performed utilizing an indication (information element) of whether overlapping coverage exists between a first and second base station).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Campos such that the causing of the handover of the first wireless communications session from the first node to the second node comprises utilizing an IE (information element) indicting whether overlapping cellular data network coverage exists between the first node and the second node.  Motivation for doing so would be to enable a traffic load to be distributed between a first base station and a neighboring base station in order to offload a heavily loaded cell (See Kronestedt, p. 12, lines 26-30).

Claims 21-28 and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Campos et al. in view of Petrovic (US 2013/0156115) and Czaja et al. (US 2016/0021595 A1).

In regards to claim 21, Campos teaches a method of operating a radio frequency (RF) network so that extant infrastructure is used to enable intra-network mobility of a client device, the method comprising:
receiving at least a first portion of the transmitted OFDM waveforms via a premises device disposed at a premises (see Fig. 1 on page 5 “CPE” which is shown to wirelessly connected to the UE in accordance with the multi-medium network; and for transmitting/receiving specifically see paragraph [0012] with regards to scheduling for UE devices including Fig. 2 on page 6 showing downlink and uplink resources with regards to a UE);
receiving at least a second portion of the transmitted OFDM waveforms via a radio device external to the premises (see Fig. 1 on page 5 “Tap” which is shown to be wirelessly connected to UE in accordance with the multi-medium network; and for transmitting/receiving specifically see paragraph [0012] with regards to scheduling for UE devices including Fig. 2 on page 6 showing downlink and uplink resources with regards to a UE ).
Campos does not specifically disclose transmitting OFDM (orthogonal frequency division multiplexing) waveforms over at least a portion of the extant infrastructure using at least a frequency band wider in frequency than a normal operating band of the extant infrastructure.
However, Petrovic teaches transmitting OFDM (orthogonal frequency division multiplexing) waveforms over at least a portion of the extant infrastructure using at least a frequency band wider in frequency than a normal operating band of the extant infrastructure (See paragraph [0038], “In addition to the foregoing, the modulation format of the signal in the network may be optimized for the channel characteristics, such as by considering reflections and multipath that occurs on the channel. Orthogonal frequency-division multiplexing (OFDM), for example, may be advantageously used in any of the embodiments described herein”, See paragraph [0006], “the splitter 24 is a top-level splitter that receives the signals from the external coax plant on a single cable 30”, See paragraph [0017], “One embodiment of the presently disclosed method and apparatus provides a networking system achieving 10 Gigabits/second (Gbps) throughput or more on a coaxial cable network. The system operates at high frequencies (i.e., above the existing services on home coax). Accordingly, the system operating frequencies are in the range 2 GHz to 10 GHz or more. In some embodiments such as CATV home plants, the range may start at 2 GHz … The system uses a wide signal bandwidth, for example in the range of 8 GHz”; OFDM waveforms are received over a coaxial cable network (extant infrastructure) using 8 GHz bandwidth in a frequency range of 2 GHz or more, which is wider than that of the extant infrastructure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Campos to transmit OFDM (orthogonal frequency division multiplexing) waveforms over at least a portion of the extant infrastructure using at least a frequency band wider in frequency than a normal operating band of the extant infrastructure.  Motivation for doing so would be to achieve an increased channel capacity for the extant infrastructure (See Petrovic, [0015]).
While Campos discloses receiving transmissions via a premises device and a radio device external to the premises as shown above, Campos does not specifically disclose enabling establishment of a radio frequency connection between the client device and the premises device; determining that the established radio frequency connection is at least one of (i) degrading, or (11) not optimized; and based on the determining, causing establishment of a radio frequency connection between the client device and the radio device external to the premises; wherein the radio frequency connections between (ii) the client device and the premises device, and (ii) the client device and the radio device external to the premises, enable at least delivery to the client device of the at least first portion of the OFDM waveforms received by the premises device and the at least second portion of the OFDM waveforms received by the radio device external to the premises, respectively, the enabled at least delivery being in support of meeting one or more QoS (quality of service) or QoE (quality of experience) requirements associated with user-plane data carried within the OFDM waveforms.
Czaja teaches enabling establishment of a radio frequency connection between the client device and the premises device (see paragraph [0112], “network establishes communication with the mobile terminal using hAP and it's internet connection”, and paragraph [0058], “Home Access Point—hereinafter referred to collectively as hAP is the home femto-cell equipment providing localized cellular communication services for the wireless terminals inside the house” wherein a connection is established between a mobile/client device and a home access point (premises device));
determining that the established radio frequency connection is at least one of (i) degrading, or (ii) not optimized; based on the determining, causing establishment of a radio frequency connection between the client device and the radio device external to the premises (see paragraph [0134], “The operation of the student safety system during the F2MHO (when student leaves his/her home) is presented in FIG. 7A. Here, the mobile terminal 400 continuously monitors the strength the Pilot Channel (PiCH), 220 from the serving femto-cell 200 and the strength of the PiCH 320 of the macro-cell base station then sends those measurements in a measurement message, such as Pilot Strength Measurement Message 410. Such measurements are compared with the predefined thresholds designed to determine the boundary of the femto-cell coverage area. When the PiCH signal 320 is above such predefined threshold and the PiCH signal 220 is below such predefined threshold, a dedicated channel resource is allocated by the macro-cell base station 300 and message instructing to perform “hand-over””, wherein a degrading connection with the home AP/premises device is determined due to signal strength being below a threshold when the client leaves the home (i.e., external to the premises).  Based on the determination, handover is performed to a macro base station (radio device external to the premises);
wherein the radio frequency connections between (ii) the client device and the premises device, and (ii) the client device and the radio device external to the premises, enable at least delivery to the client device of the at least first portion of the OFDM waveforms received by the premises device and the at least second portion of the OFDM waveforms received by the radio device external to the premises, respectively, the enabled at least delivery being in support of meeting one or more QoS (quality of service) or QoE (quality of experience) requirements associated with user-plane data carried within the OFDM waveforms (“Quality of Service (QoS) for the cellular RAT can be controlled by a network access device (e.g., by the base station 305). QoS may be controlled using hybrid automatic repeat request (HARQ), radio link control (RLC), unacknowledged mode (UM), uplink (UL) prioritization, and scheduled uplink” – See [0088]; The delivery of data is in support of meeting a QoS).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Campos to include enabling establishment of a radio frequency connection between the client device and the premises device; determining that the established radio frequency connection is at least one of (i) degrading, or (11) not optimized; and based on the determining, causing establishment of a radio frequency connection between the client device and the radio device external to the premises; wherein the radio frequency connections between (ii) the client device and the premises device, and (ii) the client device and the radio device external to the premises, enable at least delivery to the client device of the at least first portion of the OFDM waveforms received by the premises device and the at least second portion of the OFDM waveforms received by the radio device external to the premises, respectively, the enabled at least delivery being in support of meeting one or more QoS (quality of service) or QoE (quality of experience) requirements associated with user-plane data carried within the OFDM waveforms.  Motivation for doing so would be to provide connectivity for a client device when it moves between different wireless coverage areas (See Czaja, [0090]-[0091]).

In regards to claim 22, the modified Campos teaches the method of Claim 21, wherein the extant infrastructure comprises a hybrid fiber coax (HFC) infrastructure (extant infrastructure is interpreted as cable network including hybrid fiber coax (HFC) as described in paragraph [0023]).
Petrovic further teaches that at least one of (i) the radio frequency connection between the client device and the premises device, and (ii) the radio frequency connection between the client device and the radio device external to the premises, is configured for data delivery at rates in excess of 1 Gbps (“One embodiment of the presently disclosed method and apparatus provides a networking system achieving 10 Gigabits/second (Gbps) throughput or more on a coaxial cable network” – See [0017]; See also Fig. 1; Data delivery rates of 10 Gbps (in excess of 1 Gbps) are provided to the premises device).

In regards to claim 23, the modified Campos teaches the method of Claim 22, wherein the frequency band wider in frequency than a normal operating band of the extant infrastructure comprises a frequency band of at least 1.6 GHz in total bandwidth (Petrovic paragraph [0017], “One embodiment of the presently disclosed method and apparatus provides a networking system achieving 10 Gigabits/second (Gbps) throughput or more on a coaxial cable network. The system operates at high frequencies (i.e., above the existing services on home coax). Accordingly, the system operating frequencies are in the range 2 GHz to 10 GHz or more. In some embodiments such as CATV home plants, the range may start at 2 GHz … The system uses a wide signal bandwidth, for example in the range of 8 GHz”; The wider frequency bandwidth may be 8 GHz, for example, which is wider than 1.6 GHz).

In regards to claim 24, the modified Campos teaches the method of Claim 23, further comprising allocating the frequency band of at least 1.6 GHz in total bandwidth to two or more sub-bands (see [Campos] discloses  using various frequency bands in paragraph [0027] including 1.6ghz; which are separated into transmitting and receiving bands per paragraph [0014] under Frame (uplink), “Need guard band in the FDD embodiment to separate transmitting and receiving bands”).

In regards to claim 25, the modified Campos teaches the method of Claim 21.  Petrovic further teaches the premises comprises a served premises associated with a user or subscriber of a network operator of the extant infrastructure (See Fig. 1; The premises is a home associated with a user/subscriber of the HFC infrastructure).

In regards to claim 26, the modified Campos teaches the method of Claim 21, further comprising:
terminating the radio frequency connection between the premises device and the client device after the radio frequency connection between the radio device external to the premises and the client device has been established; and causing all OFDM waveforms destined for the client device to be transmitted to the radio device external to the premises (See claim 1 can [Campos] for premises and external devices, and see [Czaja] paragraph [0081] “Brake-After-Make Handover—in the context of this invention, a handover from the cellular network macro-cell to the femto-cell, after which the service provided on the macro-cell dedicated channel is terminated and moved to the femto-cell secondary interface”, and [0134] “The operation of the student safety system during the F2MHO (when student leaves his/her home) is presented in FIG. 7A. Here, the mobile terminal 400 continuously monitors the strength the Pilot Channel (PiCH), 220 from the serving femto-cell 200 … instructing to perform “hand-over” (such as adding the macro-cell 300”, wherein the connection between the mobile/client device and the home AP (premises device) is terminated after performing handover to the macro base station (connection between the radio device external to the premises and the client device has been established) via make-after-break handover, and wherein downlink signals destined for the mobile device are sent via the macro base station (radio device external to the premises) after the handover).

In regards to claim 27, the modified Campos teaches the method of Claim 21, further comprising upconverting the at least a portion of the OFDM waveforms received via the premises device to a user frequency band (see claim 21 and premises device, and see [Campos] paragraph [0024], “In one embodiment of the contemplated invention, the devices in the network can be relatively "dumb" devices that just to transmit from Base Band (BB) to a proper modulation order to the next device or medium”).

In regards to claim 28, the modified Campos teaches the method of Claim 27, further comprising upconverting the at least a portion of the OFDM waveforms received via the radio device external to the premises to the user frequency band (see claim 21 and radio device external to the premises, and see [Campos] paragraph [0024], “In one embodiment of the contemplated invention, the devices in the network can be relatively "dumb" devices that just to transmit from Base Band (BB) to a proper modulation order to the next device or medium” and the table in [0025], wherein signals are converted from coax/baseband to a 3.5 GHz, 6 GHz, 28 GHz, etc. via the wireless link).

In regards to claim 31, the modified Campos teaches the method of Claim 21, wherein the transmitting OFDM waveforms over at least the portion of the extant infrastructure using at least the frequency band wider in frequency than the normal operating band of the extant infrastructure comprises transmitting the OFDM waveforms over at least coaxial cable and via a plurality of amplifier stages associated with the coaxial cable (See Petrovic, Fig. 10 and [0054], wherein the waveforms are transmitted via coaxial cable 30 and a plurality of amplifiers 198/204).

In regards to claim 32, the modified Campos teaches the method of Claim 21, wherein the determining that the established radio frequency connection is the at least one of (i) degrading, or (ii) not optimized, is based at least on movement of the client device from being disposed at the premises to being external to the premises (Czaja paragraph [0134], “The operation of the student safety system during the F2MHO (when student leaves his/her home) is presented in FIG. 7A. Here, the mobile terminal 400 continuously monitors the strength the Pilot Channel (PiCH), 220 from the serving femto-cell 200 and the strength of the PiCH 320 of the macro-cell base station then sends those measurements in a measurement message, such as Pilot Strength Measurement Message 410. Such measurements are compared with the predefined thresholds designed to determine the boundary of the femto-cell coverage area. When the PiCH signal 320 is above such predefined threshold and the PiCH signal 220 is below such predefined threshold, a dedicated channel resource is allocated by the macro-cell base station 300 and message instructing to perform “hand-over””, wherein a degrading connection with the home AP/premises device is determined due to signal strength being below a threshold when the client leaves the home (i.e., external to the premises)).

In regards to claim 33, the modified Campos teaches the method of Claim 21, wherein the radio frequency connection between the client device and the radio device external to the premises comprising a supplemental connection to the radio frequency connection between the client device and the premises device in order to provide a threshold level of coverage (See Czaja paragraph [0094], “the M2FHO handover is similar to traditional Soft-Handoff (SHO), in which both the “source” and the “target” base stations (BS) provide communication to the mobile terminal. Such HO is also called Make-Before-Brake and the duration of such HO is controlled by the distance from transmitting BSs and the Power Control for downlink and uplink respectively. When the received power is below predefined threshold, the BS is “dropped” (removed) by the mobile terminal (downlink), or “dropped” by the BS (uplink). It must be noted that in such traditional SHO, all BSs in SHO case will transmit the same information to mobile terminal, and receive the same information from the mobile terminal, does increasing interference to other users limiting the system capacity and throughput”, wherein a supplemental connection with the terminal/client and home AP (premises device) is provided during a soft handover wherein both the source and target base stations provide communication to the terminal/client).

Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Campos et al. in view of Petrovic and Czaja et al., and further in view of Lan et al. (US 2021/0176665 A1).

In regards to claim 29, the modified Campos teaches the method of Claim 28, wherein the establishments of the radio frequency connections between the premises device and the client device and between the radio device external to the premises and the client device each comprise establishment via a 3GPP (Third Generation Partnership Project) wireless protocol (see claim 1 for establishment of connections and [Campos] paragraph [0006] including “5 GHz networks” and “unlicensed network”; and see Czaja paragraph [0006], “A typical FAP has two main interfaces: 1) wireless interface in the licensed part of the spectrum (cellular) to provide local service within the home”, paragraph [0010], “The terms “system” and “network” are often used interchangeably. A CDMA system can implement a radio technology such as Universal Terrestrial Radio Access (UTRA), CDMA2000, etc. A TDMA system can implement a radio technology such as Global System for Mobile Communications (GSM). An OFDMA system can implement a radio technology such as Evolved UTRA (E-UTRA), IEEE 802.16 (WiMAX), etc.”, wherein connections between the mobile/client device and the home AP (premises device) and macro base station (radio device external to the premises) are 3GPP protocols such as CDMA2000, GSM, E-UTRA, etc.).
Campos does not explicitly teach that the user frequency band comprises at least one unlicensed frequency that is designated for use with at least one 3GPP unlicensed standard.
However, Lan teaches that the user frequency band comprises at least one unlicensed frequency that is designated for use with at least one 3GPP unlicensed standard (see [Lan] paragraph [0025], “long term evolution-unlicensed LTE-U cells using the unlicensed frequency band”, wherein the user frequency band used for LTE communications uses an unlicensed band that is for use with the LTE standard (3GPP unlicensed standard)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Campos such that the user frequency band comprises at least one unlicensed frequency that is designated for use with at least one 3GPP unlicensed standard in order to provide increased throughput (See Lan, [0003]).

In regards to claim 30, the modified Campos teaches the method of Claim 29, wherein the at least one 3GPP unlicensed standard comprises at least one of: (i) a 5G NR-U (New Radio - Unlicensed) standard, or (ii) an LTE (Long Term Evolution) unlicensed standard (see [Lan] paragraph [0025], “long term evolution-unlicensed LTE-U cells using the unlicensed frequency band”, wherein the unlicensed standard is a long term evolution-unlicensed (LTE-U) standard).

Claims 34, 36 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Campos et al. in view of Czaja et al.

In regards to claim 34, Campos teaches a network architecture configured to support wireless user devices, the network architecture comprising:
a distribution node (see Fig. 1 on page 5 “Hub”), the distribution node configured to transmit radio frequency (RF) waveforms onto a wireline or optical medium of a network (see hybrid fiber coax (HFC) as described in paragraph [0023]; and for transmitting OFDM waveforms over the cable network see Fig. 1 on page 5 “Hub” transmitting to “CPE” and “TAP” and paragraph [0006], “a single protocol is utilized throughout the entirety of the communication path with optionally only minor adjustments to accommodate the media employed” and paragraph [0024], “In one embodiment of the contemplated invention, the devices in the network can be relatively "dumb" devices that just to transmit from Base Band (BB) to a proper modulation order to the next device or medium”), the RF waveforms being orthogonal frequency division multiplex (OFDM) modulated (for OFDM see Fig. 2 on Page 6 shows an FDD Frame embodiment which is a type of OFDM);
at least one user node in data communication with the wireline or optical medium and comprising a receiver apparatus configured to receive at least a first portion of the transmitted OFDM modulated waveforms (see Fig. 1 on page 5 “CPE” which is shown to wirelessly connected to the UE in accordance with the multi-medium network; and for transmitting/receiving specifically see paragraph [0012] with regards to scheduling for UE devices including Fig. 2 on page 6 showing downlink and uplink resources with regards to a UE);
at least one radio node in data communication with the distribution node, the at least one radio node configured to provide at least a second portion of the transmitted OFDM modulated waveforms and provide, via the second portion of the transmitted OFDM modulated waveforms, supplemental data communication to the at least one user node in order to provide a threshold level of coverage to a wireless user device (see Fig. 1 on page 5 “Tap” which is also shown to be wirelessly connected to UE in accordance with the multi-medium network thus being supplemental; and for transmitting/receiving specifically see paragraph [0012] with regards to scheduling for UE devices including Fig. 2 on page 6 showing downlink and uplink resources with regards to a UE); and
computerized controller apparatus in data communication with the at least one user node and the at least one radio node (see Fig. 1 on page 5 “Hub” connected to “CPE” and “TAP” for transmission).
Campos does not specifically disclose that the user node is a WLAN compliant user node and the radio node is a 3GPP-compliant radio node.  Campos does not specifically disclose the computerized controller apparatus comprising logic configured to effectuate at least one of: (i) handover of the wireless user device at least from the at least one WLAN-compliant user node to the at least one 3GPP-compliant radio node; or (ii) creation of simultaneous wireless connections between a) the wireless user device and the at least one user node, and b) the wireless user device and the at least one 3GPP-compliant radio node.
Czaja teaches a controller apparatus configured to effectuate (“The Control Node Entity performs mobility management function” – See [0014]) at least one of: 
(i) handover of the wireless user device at least from the at least one WLAN-compliant user node to the at least one 3GPP-compliant radio node; or (ii) creation of simultaneous wireless connections between a) the wireless user device and the at least one user node, and b) the wireless user device and the at least one 3GPP-compliant radio node (see paragraph [0134], “The operation of the student safety system during the F2MHO (when student leaves his/her home) is presented in FIG. 7A. Here, the mobile terminal 400 continuously monitors the strength the Pilot Channel (PiCH), 220 from the serving femto-cell 200 and the strength of the PiCH 320 of the macro-cell base station then sends those measurements in a measurement message, such as Pilot Strength Measurement Message 410. Such measurements are compared with the predefined thresholds designed to determine the boundary of the femto-cell coverage area. When the PiCH signal 320 is above such predefined threshold and the PiCH signal 220 is below such predefined threshold, a dedicated channel resource is allocated by the macro-cell base station 300 and message instructing to perform “hand-over””; see paragraph [0009], “Home based femto-cell (hFAP) may employ a third, local or personal wireless interface (LAN or PAN respectively) such as: WiFi”; see paragraph [0010], “The terms “system” and “network” are often used interchangeably. A CDMA system can implement a radio technology such as Universal Terrestrial Radio Access (UTRA), CDMA2000, etc. A TDMA system can implement a radio technology such as Global System for Mobile Communications (GSM). An OFDMA system can implement a radio technology such as Evolved UTRA (E-UTRA), IEEE 802.16 (WiMAX), etc.”; See also Fig. 7A; wherein a control node effectuates a handover from a WiFi (WLAN-compliant) home AP to a GSM/E-UTRA (3GPP-compliant) macro cell when a user moves away from their home).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Campos such that the computerized controller apparatus comprises logic configured to effectuate at least one of: (i) handover of the wireless user device at least from the at least one WLAN-compliant user node to the at least one 3GPP-compliant radio node; or (ii) creation of simultaneous wireless connections between a) the wireless user device and the at least one user node, and b) the wireless user device and the at least one 3GPP-compliant radio node.  Motivation for doing so would be to provide connectivity for a client device when it moves between different wireless coverage areas (See Czaja, [0090]-[0091]).

In regards to claim 36, the modified Campos teaches the network architecture of claim 34, wherein the at least one WLAN-compliant user node comprises at least wireless local area node (As shown above with respect to claim 34, Czaja teaches that the home AP is a WiFi (wireless local area) node), and
network architecture further comprises at least one wireless local area node controller in data communication with the distribution node, the at least one wireless local area node controller configured to cooperate with the distribution node to effect handover of one or more wireless sessions between the at least wireless local area node and the at least one 3GPP-compliant radio node (see Czaja [0014], “The Control Node Entity performs mobility management function”; see Czaja [0039], “FIG. 7A presents operations and message flow between the Control Node entity, mAP and hAP during Femto-to-macro handovers”; The control node cooperates with the mAP/distribution node to effect handover of one or more wireless sessions between the home AP (wireless local area node) and a macro cell (3GPP-compliant radio node)).

In regards to claim 39, the modified Campos teaches the network architecture of claim 34, wherein the network comprise a hybrid fiber coax (HFC) infrastructure operated by a multiple systems operator (MSO); and the at least one WLAN-compliant user node and the at least one 3GPP-compliant radio node are each backhauled by the HFC infrastructure (See Campos paragraph [0023] and Fig. 1, wherein the various backhaul links are a combination of fiber optic cable and coaxial cable which comprises the HFC infrastructure).

Claims 35 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Campos et al. in view of Czaja et al. and further in view of Kim et al.

Regarding Claim 35, the modified Campos teaches the network architecture of claim 34.  Campos does not specifically disclose that the computerized controller apparatus comprises a 3GPP 5G NR (New Radio) compliant central unit (CU), and the at least one 3GPP-compliant radio node comprises a 3GPP 5G NR (New Radio) compliant distributed unit (DU).
However, Kim teaches that the computerized controller apparatus comprises a 3GPP 5G NR (New Radio) compliant central unit (CU), and the at least one 3GPP-compliant radio node comprises a 3GPP 5G NR (New Radio) compliant distributed unit (DU) (“One NR gNB 4d-10 generally controls a plurality of cells, and is composed of a central unit (CU) generalizing control and signaling and a distributed unit (DU) taking charge of signal transmission/reception” – See [0543]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Campos such that the computerized controller apparatus comprises a 3GPP 5G NR (New Radio) compliant central unit (CU), and the at least one 3GPP-compliant radio node comprises a 3GPP 5G NR (New Radio) compliant distributed unit (DU) in order to enable the architecture of Campos to function in a 5G New Radio system, where control functionality is generally provided by a CU and radio signal transmission/reception is generally handled by a DU (See Kim, [0543]).

In regards to claim 38, the modified Campos teaches the network architecture of claim 34.  Campos does not specifically disclose that the effectuation of the at least one of: (1) or (ii) above, comprises effectuation without use of connection manager logic of the wireless user device configured to control a preferential connection to the at least one 3GPP-compliant radio node or the at least one user node.
However, Kim teaches that the effectuation of the at least one of: (1) or (ii) above, comprises effectuation without use of connection manager logic of the wireless user device configured to control a preferential connection to the at least one 3GPP-compliant radio node or the at least one user node (See [0545], “If the target 4e-03 accepts the handover request, it transmits an HO request ACK message to the eNB 4e-02 (at step 4e-15). The eNB 4e-02 that has received the message transmits an HO command message to the UE 4e-01 (at step 4e-20)”, wherein the effectuation of handovers/connections to the at least one radio node or the at least one user node is controlled by the base stations via handover commands, and not connection manager logic of a user device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Campos such that the effectuation of the at least one of: (1) or (ii) above, comprises effectuation without use of connection manager logic of the wireless user device configured to control a preferential connection to the at least one 3GPP-compliant radio node or the at least one user node in order to allow the network to have control over handovers, such that the target radio node determines whether to accept a handover (See Kim, [0545]).

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Campos et al. in view of Czaja et al. and further in view of Meylan et al.

In regards to claim 37, the modified Campos teaches the network architecture of claim 36.  Campos dose not specifically disclose that the at least one wireless local area node operates within a first unlicensed frequency band, and the at least one 3GPP-compliant radio node operates within a second unlicensed frequency band different from the first unlicensed frequency band.
However, Meylan teaches that the at least one wireless local area node operates within a first unlicensed frequency band, and the at least one 3GPP-compliant radio node operates within a second unlicensed frequency band different from the first unlicensed frequency band (“In some examples, communication based at least in part on a cellular RAT may be supported over a 5 GHz unlicensed radio frequency spectrum band, and communication based at least in part on a WLAN RAT may be supported over a 2.4 GHz unlicensed radio frequency spectrum band” – See [0116]; WLAN operates in 2.4 GHz unlicensed and cellular/3GPP operates in 5 GHz unlicensed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Campos such that the at least one wireless local area node operates within a first unlicensed frequency band, and the at least one 3GPP-compliant radio node operates within a second unlicensed frequency band different from the first unlicensed frequency band.  Motivation for doing so would be to support concurrent communication based on cellular and WLAN RATs (See Meylan, [0117]). 

Response to Arguments
On pages 13-14 of the remarks, Applicant argues in substance that Campos and Kim do not teach “the first node comprises a wireless local area network (WLAN)-compliant node operated by a first entity, the first entity comprising at least one of: (i) multiple systems operator (MSO), or (ii) Internet service provider (ISP); the second node comprises a 3GPP (Third Generation Partnership Project)-compliant node configured to operate within an unlicensed spectrum and operated by a second entity that is separate from the first entity, the second entity comprising a managed network operator (MNO); and the continuing of the operation of the first wireless communication session via the wireless connection between the wireless user device and the second node comprises continuing the operation of the first wireless communication session from the WLAN-compliant node to the 3GPP-complaint node configured to operate within the unlicensed spectrum,” as recited in independent claim 16.  Applicant’s have been considered but are moot based on the new grounds of rejection.  In response to the amended limitations, the Examiner relies upon the newly-cited Meylan reference.

On pages 15-16 of the remarks, Applicant argues “Applicant submits that none of the art of record, whether considered individually or in combination, appears to teach or suggest at least the features of ‘wherein the radio frequency connections between (i1) the client device and the premises device, and (ii) the client device and the radio device external to the premises, enable at least delivery to the client device of the at least first portion of the OFDM waveforms received by the premises device and the at least second portion of the OFDM waveforms received by the radio device external to the premises, respectively, the enabled at least delivery being in support of meeting one or more QoS (quality of service) or QoE (quality of experience) requirements associated with user-plane data carried within the OFDM waveforms,’ as recited in new independent Claim 21.”  On page 16 of the remarks, Applicant argues “Applicant submits that none of the art of record, whether considered individually or in combination, appears to teach or suggest at least the features of ‘at least one 3GPP (Third Generation Partnership Project)-compliant radio node in data communication with the distribution node, the at least one 3GPP-compliant radio node configured to receive at least at least a second portion of the transmitted OFDM modulated waveforms and provide, via the second portion of the transmitted OFDM modulated waveforms, supplemental data communication to the at least one WLAN-compliant user node in order to provide a threshold level of coverage to a wireless user device,’ as recited in new independent Claim 34.”
Applicant’s arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919. The examiner can normally be reached Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M SCIACCA/               Primary Examiner, Art Unit 2478